Citation Nr: 1010173	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic heart 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from October 1966 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for a heart disorder.  In August 2003, the 
RO, in pertinent part, denied service connection for 
hypertension.  In June 2007, the Board, in pertinent part, 
denied both service connection for hypertension and a heart 
disorder.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In February 2009, the Court granted the Parties' Joint Motion 
for Remand; vacated those portions of the June 2007 Board 
decision which denied service connection for hypertension and 
a heart disorder; and remanded the Veteran's appeal to the 
Board for additional action.  

On November 20, 2009, the Secretary of the VA directed the 
Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  Given the nature of the Veteran's claims for service 
connection for hypertension and a heart disorder claimed as 
secondary to his service-connected diabetes mellitus, the 
Board finds that the claims are not among those which must be 
stayed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




REMAND

In February 2009, the Court granted the Parties' Joint Motion 
for Remand and remanded the Veteran's claims of entitlement 
to service connection for hypertension and a heart disorder 
to the Board for additional action as directed by the Joint 
Motion.  The Joint Motion conveys that an August 2003 VA 
examination for compensation purposes was inadequate for 
evaluation purposes.  Therefore, the Board has no discretion 
and must remand the instant appeal for compliance with the 
Court's February 2009 Order granting the Parties' Joint 
Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 
(2006) (holding that the duty to ensure compliance with the 
Court's order extends to the terms of the agreement struck by 
the Parties that forms the basis of the Joint Motion to 
Remand).  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiologies of the Veteran's chronic 
hypertension and chronic heart disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's 
hypertension had its onset during 
active service; otherwise originated 
during active service; or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
diabetes mellitus and/or other 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that an identified heart 
disorder had its onset during active 
service; otherwise originated during 
active service; or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his diabetes 
mellitus and/or other 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for each opinion.

2.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for both hypertension and a 
heart disorder.  If the benefits sought 
on appeal remain denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

